Merrick, C. J.
The judgment of the District Court must be affirmed.
The terms of sale of the property of the succession, accepted with the benefit of inventory, were for cash. The property, cm immovable, did, not bring the appraisement. There was, therefore, no sale which the purchaser could compel the tutrix to complete, although the property was sold to pay debts. It should have been re-advertised and sold on terms of credit of not less than twelve months.
The case is governed by Articles 990, 991 and 992 of the Code of Practice, which are in these words, viz:
Art. 990. It shall he the duty of the several Judges of probates, on the application of the creditors or any of the creditors of a vacant estate, to cause, on the requisite advertisements being made, so much of' the property of said estate as is necessary to pay the debts of the same, which may be due, to be •offered for sale and sold at public auction to the highest bidder, for cash if the creditors require it ; and if, on thus offering said property for sale, the appraised value shall not be bid and obtained, then the same shall, in not less than fifteen, nor more than twenty-five days from the time it is thus offered, be sold at public auction, after public advertisement, to the highest bidder, for what it will bring, on a credit of twelve months; provided, however, that in all sales of effects belonging to a vacant estate on a credit, the purchaser shall give bond and security to the satisfaction of the Probate Judge and curator, and a mortgage on the real estate so purchased.
Art. 991. It shall be the duty of the Judge of probates, in all cases of vacant estates, on the application of the creditors, or any creditor thereof whose debt shall not then be due, to sell, after the usual advertisements, upon the conditions contained in the preceding Article, so much of the estate as will be sufficient to pay the claim or claims of the creditors who shall make the application, and on such terms of credit as will correspond with the falling due of the several claims of the creditors.
Art. 992. The principles contained in the two preceding Articles, shall apply to all successions accepted with the benefit of inventory, whether the heirs are minors or of age, and to all successions administered by administrators.
Judgment affirmed.